Citation Nr: 0930746	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
New Orleans, Louisiana, which, inter alia, denied service 
connection for a left ankle disorder.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held at the RO in December 
2006.  A transcript of the hearing is associated with the 
file.

The claim for service connection for a left ankle disorder 
was remanded for additional development by the Board in a 
June 2007 decision which disposed of another issue previously 
on appeal. 

The matter was returned to the Board which in a June 2008 
decision, denied the claim.  The Veteran appealed to the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2009 decision, the Court granted 
a Joint Motion for Remand.  This case is now returned to the 
Board for further appellate consideration.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion found that the Board failed to provide 
adequate reasons and bases for its denial of service 
connection for the left ankle disorder.  Specifically it was 
pointed out that the Board failed to properly address the 
credibility of lay statements provided by the Veteran both in 
his hearing testimony, written contentions and medical 
history supplied by him to treating doctors that was recorded 
in the medical records.  The history generally provided by 
the Veteran was noted to include a 20 year history of left 
ankle pain which was recorded in an August 1999 medical 
record, which would suggest continuity of symptoms dating to 
the 1970's back to the time of an inservice injury.  The 
Joint Motion noted that the failure to weigh the credibility 
of the lay evidence was contrary to the Court's holding in 
Buchanan v. Nicholson 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In addition to this, the Veteran's attorney has sent 
additional evidence including statements from the Veteran and 
additional VA medical records showing treatment for the left 
ankle in 2009 via a fax dated in July 10, 2009.  Also 
included among this evidence is a 90 day letter response 
signed by the Veteran and dated June 2, 2009, which 
specifically requests that the case be remanded to the RO for 
review of the newly submitted evidence.  The Veteran's 
attorney in the cover sheet to the fax sent in July 2009 
reiterated that she selected this specific response to the 90 
day letter on the Veteran's behalf that requests RO review of 
this evidence.

In view of the foregoing, the Board finds that a remand is 
necessary to allow for RO review of the additional evidence 
sent in July 2009, but to also allow the RO to readjudicate 
this claim, to include proper consideration of the 
credibility of the lay evidence in accordance with Buchanan 
v. Nicholson 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

Following review of all newly acquired 
evidence, the RO should again address the 
Veteran's claim for service connection for 
a left ankle disorder and in doing so, 
must consider the lay evidence submitted 
in support of his claim in accordance with 
the Court's decision in Buchanan v. 
Nicholson 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  If the decision remains in any way 
adverse to the Veteran, he and his 
attorney should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




